IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                                          _______________

                                            No. 98-21121
                                          Summary Calendar
                                          _______________

                                        RICKEY TEZINO,
                                                             Plaintiff-Appellant,
                                               VERSUS

                       METROPOLITAN TRANSIT AUTHORITY,
                                                             Defendant-Appellee.
                                    _________________________

                            Appeal from the United States District Court
                                for the Southern District of Texas
                                         (H-97-CV-245)
                                 _________________________
                                          August 2, 1999

Before JOLLY, SMITH, and WIENER,
  Circuit Judges.

PER CURIAM:*

   Rickey Tezino appeals a summary judgment
in favor of his former employer, the
Metropolitan Transit Authority, in his title VII
case alleging race discrimination. In a careful,
nineteen-page opinion, the district court
thoroughly explained the reasons why there
are no disputed issues of material fact and the
defendant is entitled to judgment as a matter of
law.
   Having reviewed the record and the briefs,
we agree with the district court. The summary
judgment is AFFIRMED, essentially for the
reasons given by the district court.




        *
          Pursuant to 5TH CIR. R. 47.5, the court
has determined that this opinion should not be
published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R.
47.5.4.